DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 02 March 2021 to the previous Office Action dated 03 December 2020 is acknowledged. Pursuant to amendments therein, claims 14-38 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20, 22-24, 26-32, 34-36, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrow et al. (US 2015/0366854 A1; published 24 December 2015; of record).
	Ostrow et al. discloses a method of arresting (i.e., treating) or preventing myopia development comprising administering to an eye of an individual in need thereof an effective amount of an ophthalmic (i.e., pharmaceutical) composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water (claim 28) or from about 0.001 wt% to about 0.005 wt% of a muscarinic antagonist (claim 9) wherein the muscarinic antagonist is selected from one of 29 compounds such as tiotropium (paragraph [0054]) wherein concentration values are % w/v (paragraph [0305], [0308], [0334]; Table 29) wherein the composition is for instillation administration (paragraph [0343]) wherein the composition is administered as drops in eyes or the composition is an ophthalmic gel composition or ophthalmic ointment composition (paragraph [0265]) or is for injection (paragraphs [0218], [0289]) wherein the low concentration of muscarinic antagonist avoids pupillary dilation (i.e., mydriatic action) (paragraph [0091]) wherein the muscarinic antagonist in the composition reduces axial elongation of the eye (paragraphs [0044], [0049]) wherein the muscarinic antagonist may be a pharmaceutically acceptable salt and hydrate thereof (Examples 9, 11).
	Although the tiotropium is chosen from a list, the disclosure of Ostrow et al. nevertheless anticipates the claimed method because the list is directly related to the method of treating or preventing myopia of Ostrow et al. because the list is disclosed by Ostrow et al. as describing suitable muscarinic antagonists for use in the method of Ostrow et al., and the list is sufficiently small that the selection of tiotropium for use in Purdue Pharma L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 117 USPQ2d 1733, 1743 (Fed. Cir. 2016) (finding no impermissible "picking and choosing" with respect to anticipation rejection where reference's initial disclosure describes a controlled-release formulation without specifying particular therapeutic compound but reference also provides separate list of suitable therapeutic compounds because list is "directly related" to initial disclosure).  See also Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 103 USPQ2d 1130, 1132-34 (Fed. Cir. 2012) (finding anticipation in the selection from among several categories of components for use in a composition of a "most suitable" flavoring agent from among a disclosed list of 23 flavoring agents and the selection of one of three "particularly preferred" but "nonessential" cooling agents, and noting that the question for purposes of anticipation is whether the number of categories and components in the prior art is so large that the claimed combination would not be immediately apparent to one of ordinary skill in the art).
	Regarding the claimed concentration ranges, Ostrow et al. discloses a narrower concentration range as discussed above, and Ostrow et al. discloses that such concentrations are wt% wherein such are % w/v. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-24, 26-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al.
Ostrow et al. discloses a method of arresting (i.e., treating) or preventing myopia development comprising administering to an eye of an individual in need thereof an effective amount of an ophthalmic (i.e., pharmaceutical) composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water (claim 28) or from about 0.001 wt% to about 0.005 wt% of a muscarinic antagonist (claim 9) wherein the muscarinic antagonist is selected from one of 29 compounds such as tiotropium (paragraph [0054]) wherein concentration values are % w/v (paragraph [0305], [0308], [0334]; Table 29) wherein the composition is for instillation administration (paragraph [0343]) wherein the composition is administered as drops in eyes or the composition is an ophthalmic gel composition or ophthalmic ointment composition (paragraph [0265]) or is for injection (paragraphs [0218], [0289]) wherein the low 
	Although the tiotropium is chosen from a list, the disclosure of Ostrow et al. nevertheless anticipates the claimed method because the list is directly related to the method of treating or preventing myopia of Ostrow et al. because the list is disclosed by Ostrow et al. as describing suitable muscarinic antagonists for use in the method of Ostrow et al., and the list is sufficiently small that the selection of tiotropium for use in the method of Ostrow et al. would have been immediately apparent to one of ordinary skill in the art before the effective filing date of the claimed invention.  See Purdue Pharma L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 117 USPQ2d 1733, 1743 (Fed. Cir. 2016) (finding no impermissible "picking and choosing" with respect to anticipation rejection where reference's initial disclosure describes a controlled-release formulation without specifying particular therapeutic compound but reference also provides separate list of suitable therapeutic compounds because list is "directly related" to initial disclosure).  See also Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 103 USPQ2d 1130, 1132-34 (Fed. Cir. 2012) (finding anticipation in the selection from among several categories of components for use in a composition of a "most suitable" flavoring agent from among a disclosed list of 23 flavoring agents and the selection of one of three "particularly preferred" but "nonessential" cooling agents, and noting that the question for purposes of anticipation is whether the number of categories and 
Regarding the claimed concentration ranges, Ostrow et al. discloses a narrower concentration range as discussed above, and Ostrow et al. discloses that such concentrations are wt% wherein such are % w/v.
	Regarding claims 21 and 33, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ostrow et al. as discussed above and to practice the method of Ostrow et al. as discussed above wherein the muscarinic antagonist tiotropium is present in the composition in a concentration of from about 0.001 wt% to about 0.005 wt% wherein such concentration values are % w/v, with a reasonable expectation of success.

Claims 14-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al. as applied to claims 14-24, 26-36, and 38 above, and further in view of Banholzer et al. (US 2002/0169321 A1; published 14 November 2002; of record).
	Ostrow et al. is relied upon as discussed above.
	Ostrow et al. does not disclose tiotropium bromide hydrate as in claims 25 and 37.
	Banholzer et al. discloses pharmaceutical compositions of tiotropium bromide monohydrate (title; abstract) wherein tiotropium bromide monohydrate is a form of tiotropium for use in pharmaceutical compositions that has high stability during production and storage and has long shelf life (paragraphs [0006], [0011], [0016]).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ostrow et al. and Banholzer et al. by using the tiotropium bromide monohydrate of Banholzer et al. as the tiotropium in the method of Ostrow et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a form of tiotropium therein that has high stability during production and storage and has long shelf life as suggested by Banholzer et al., given that Ostrow et al. suggests that the muscarinic antagonist therein such as tiotropium may be a pharmaceutically acceptable salt and hydrate thereof.

Response to Arguments
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art when looking at Ostrow et al. would not at once envisage tiotropium for treating myopia because Ostrow et al. does not describe with sufficient precision methods of treating myopia with tiotropium, and because the entire specification of Ostrow et al. including all working examples therein is directed to use of atropine, and because the only muscarinic antagonist contemplated by Ostrow et al. is atropine (remarks pages 5-6).  In response, Ostrow et al. claims a method of treating myopia with a muscarinic antagonist (claim 28) and lists 29 suitable muscarinic antagonists including tiotropium (paragraph [0054]).  Such disclosure is analogous to the disclosure in the Purdue Pharma case in which the court found Purdue Pharma L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 117 USPQ2d 1733, 1743 (Fed. Cir. 2016) (finding no impermissible "picking and choosing" with respect to anticipation rejection where reference's initial disclosure describes a controlled-release formulation without specifying particular therapeutic compound but reference also provides separate list of suitable therapeutic compounds because list is "directly related" to initial disclosure).  See also Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 103 USPQ2d 1130, 1132-34 (Fed. Cir. 2012) (finding anticipation in the selection from among several categories of components for use in a composition of a "most suitable" flavoring agent from among a disclosed list of 23 flavoring agents and the selection of one of three "particularly preferred" but "nonessential" cooling agents, and noting that the question for purposes of anticipation is whether the number of categories and components in the prior art is so large that the claimed combination would not be immediately apparent to one of ordinary skill in the art).  Thus, the disclosure of Ostrow et al. anticipates the claimed method because the list is directly related to the method of treating or preventing myopia of Ostrow et al. because the list is disclosed by Ostrow et al. as describing suitable muscarinic antagonists for use in the method of Ostrow et al., and the list is sufficiently small that the selection of tiotropium for use in the method of Ostrow et al. would have been immediately apparent to one of ordinary skill in the art before the effective filing date of the claimed invention.  Furthermore, Ostrow et al. clearly does contemplate use of muscarinic antagonists other than atropine given the list of suitable muscarinic antagonists therein.  The two cases cited by applicant, Eli Lilly & Co. v. Zenith Goldline Pharm., Inc., 471 F.3d 1369, 1376 (Fed. Cir. 2006), and Verve LLC v. Crane Cams Inc., Purdue Pharma because Eli Lilly involves a claimed species where the prior art only discloses a genus but not the claimed species itself, whereas here the prior art discloses the claimed species of tiotropium, and Verve involves comparison of the shapes of rods rather than a chemical species list as here.
Applicant argues that Ostrow et al. is insufficient to present a prima facie case of anticipation because the instant specification provides evidence of unexpected superior results (remarks pages 6-7).  In response, evidence of secondary considerations such as unexpected results is irrelevant to anticipation rejections per MPEP 2131.04. 
	Applicant argues that there would have been no expectation of success that tiotropium could have been successfully used to prevent myopia because Ostrow et al. does not disclose that any muscarinic antagonist can be used to treat myopia and the only muscarinic antagonist contemplated by Ostrow et al. is atropine (remarks pages 7-8).  In response, as discussed above, Ostrow et al. claims a method of treating myopia with a muscarinic antagonist (claim 28) and lists 29 suitable muscarinic antagonists including tiotropium (paragraph [0054]).  Thus, the disclosure of Ostrow et al. anticipates the claimed method and provides an expectation of success because the list is directly related to the method of treating or preventing myopia of Ostrow et al. because the list is disclosed by Ostrow et al. as describing suitable muscarinic antagonists for use in the method of Ostrow et al., and the list is sufficiently small that the selection of tiotropium for use in the method of Ostrow et al. would have been immediately apparent to one of ordinary skill in the art before the effective filing date of the claimed invention.  Furthermore, Ostrow et al. clearly does contemplate use of 
	Applicant argues that unexpected superior results provide objective indicia that the claims are nonobvious, in that the therapeutic effect of tiotropium is at least 10 times as potent with reduced unwanted side effect of mydriatic action as that of atropine  (remarks pages 8-10).  In response, unexpected results must compare the claimed subject matter with the closest prior art per MPEP 716.02(e), and the closest prior art in the instant case is the disclosure of tiotropium to treat myopia as disclosed by Ostrow et al. as discussed above.  Moreover, the unexpected results are not commensurate in scope with the claims in that the testing is limited to 0.1mM and 10 mM tiotropium bromide hydrate in saline solution and 0.0001% (w/v) and 0.01% (w/v) tiotropium bromide hydrate and glycerin in water solution (Examples), whereas the claims are not so limited.  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d), and must compare the claimed subject matter with the closest prior art per MPEP 716.02(e).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617